Citation Nr: 9919232	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits, paid pursuant to Chapter 30, 
Title 38, United States Code, in the amount of $693.33, 
including the question of whether the original amount of the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1991 to 
August 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 determination by 
the Committee on Waivers and Compromises (Committee), at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In August 1993, the RO received an Enrollment 
Certification, VA Form 22-1999, from Indiana State University 
reflecting a period of enrollment from August 25, 1993 to May 
6, 1994, consisting of 12 hours in the Fall term and 15 hours 
in the Spring term.  

2.  In April 1994, the RO received a Notice of Change in 
Student Status, VA Form 22-1999b, reflecting that the 
veteran's last date of attendance was February 8, 1994

3.  In April 1994, the veteran requested a medical withdrawal 
from Indiana State University; the withdrawal was processed 
in April 1994.

4.  Information in the veteran's Chapter 30 education folder 
reveals that in May 1994, the veteran was notified that his 
benefits were terminated effective February 9, 1994, the date 
after his last date of attendance, thus resulting in an 
overpayment in the amount of $693.33.
 
5.  In June 1994, the veteran submitted a request for a 
waiver, contending that he withdrew from school for medical 
reasons.

6.  In a September 1994 Decision on Waiver of Indebtedness, 
by the Committee on Waivers and Compromises (Committee), the 
Committee denied the veteran's request for waiver on the 
basis that he should have known not to continue to accept 
benefit checks for a time period that he was not pursuing 
education.
 
7.  The veteran's action to continue accepting educational 
assistance benefits after he stopped attending classes was 
not a purposeful and deliberate action accomplished with the 
willful intention of receiving payment of VA benefits to 
which he knew, or reasonably should have known, he was not 
otherwise entitled.

8.  The veteran was at fault in the creation of the 
overpayment since he knew, or reasonably should have known, 
that he was not entitled to educational assistance benefits 
after he stopped attending classes.

8.  Recovery of the overpayment would not deprive the veteran 
of basic necessities, nor has it been demonstrated that the 
veteran relinquished a valuable right or incurred a legal 
obligation in reliance on his VA educational assistance 
benefits.

9.  Waiver of recovery of the overpayment, in the amount of 
$693.33 would defeat the purpose for which the educational 
assistance program was created and would result in unjust 
enrichment to the veteran.


CONCLUSIONS OF LAW

1.  An overpayment of educational assistance benefits, in the 
amount of $693.33, was properly created.  38 U.S.C.A. § 3011 
(West 1991); 38 C.F.R. §§ 21.7040 (1998).

2.  Waiver of recovery of the overpayment of educational 
assistance benefits in the amount of $693.33, is not 
precluded by evidence of fraud, misrepresentation, or bad 
faith on the veteran's part.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(b) (1998).

3.  Recovery of the overpayment of educational assistance 
benefits in the amount of $693.33, would not be against 
equity and good conscience.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contentions that he 
should not have to repay an overpayment of educational 
assistance benefits.  The veteran disagrees with the creation 
of the debt, and maintains that recovery of the debt should 
be waived.  This appeal was previously before the Board, and 
remanded in May 1998 for additional development.  The 
requested development has been completed, and the case is now 
ready for appellate review.  

A summary of the history of this case is as follows.  The 
record shows that in August 1993, the RO received the 
veteran's Enrollment Certification, VA Form 22-1999, 
certifying that the veteran was enrolled at Indiana State 
University from August 25, 1993 to May 6, 1994, for 12 hours 
in the Fall term and 15 hours in the Spring term.  In April 
1994, the RO received a Notice of Change in Student Status, 
VA Form 22-1999b, reflecting that the veteran's last date of 
attendance was February 8, 1994.  An Indiana State University 
withdrawal form reflects that the veteran requested a medical 
withdrawal in April 1994; that withdrawal was processed by 
the school in April 1994.  Information in the veteran's 
claims file reveals that in May 1994, the veteran was 
notified by the RO that his benefits were being terminated 
effective February 9, 1994, thus resulting in an overpayment 
in the amount of $693.33.  In June 1994, the veteran 
submitted a request for a waiver, contending that he was 
forced to withdraw from school due to medical reasons.  He 
further maintained that he was told by the VA representative 
at the school, and at the RO, that because of mitigating 
circumstances, he would not have to reimburse the VA if an 
overpayment occurred.  

In August 1994, this matter was referred to the Committee on 
Waivers and Compromises (Committee), and a Decision on Waiver 
of Indebtedness was issued in September 1994.  The Committee 
found that there was no fraud, misrepresentation, or bad 
faith on the part of the veteran in creation of the debt.  
However, the Committee indicated that the veteran was at 
fault in creation of the debt, in that he continued to accept 
education benefit checks after he terminated his enrollment.  
Further, the Committee noted that the veteran should have 
known, or could have known, that he was not entitled to the 
full amount of those benefit checks.  Thus, the Committee 
denied the request for a waiver of recovery of the $696.33.  
The veteran disagreed with that determination, which is the 
subject of this appeal.  

The threshold question before the Board in the present appeal 
is whether the overpayment of educational assistance 
benefits, paid pursuant to Chapter 30, Title 38, United 
States Code, was properly created.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991); VAOPGCPREC 6-98 (April 24, 1998).

According to the law, the VA will not pay benefits to an 
individual for a course from which the individual withdraws, 
unless there are mitigating circumstances, which include an 
illness of the individual.  See 38 C.F.R. § 21.4136 (1998).  
Further, in the first instance of a withdrawal after May 31, 
1989, mitigating circumstances will be considered to exist 
with respect to courses totaling not more than six semester 
hours or the equivalent  See 38 C.F.R. § 21.7020(b)(19)(ii) 
(1998).  The record reveals, as noted above, that the 
veteran's last date of attendance was February 8, 1994.  
However, he did not request a medical withdrawal from Indiana 
State University until April 1994, at which time the 
withdrawal was processed.  As reflected in an audit sent to 
the veteran in July 1998, the veteran continued to receive VA 
educational assistance benefits for benefits after February 
8, 1994.  The RO retroactively terminated his benefits 
effective from February 9, 1994, which was the date after his 
last date of attendance.  According to the Statement of the 
Case, issued in October 1994, an effective date of February 
9, 1994 was chosen since the veteran stopped attending school 
due to a medical condition.  In other words, mitigating 
circumstances were considered from the first day of the term 
through the veteran's last day of attendance.  See 38 C.F.R. 
§§ 21.4136(a); 21.7135(e).  Thus, the veteran was not charged 
an overpayment for the period January 12, 1994 through 
February 8, 1994.  However, after the veteran stopped 
attending classes, he was considered to be at fault for 
accepting benefits for school that he was not pursuing.  The 
RO clearly informed the veteran by letter dated in November 
1998 that not only had mitigating circumstances been 
considered from the beginning of the term through the 
veteran's last date of attendance, but that he had also been 
granted the "one-time" exclusion which meant that he was 
allowed to withdraw one time from up to the equivalent of 1/2-
time training, permitted to still receive benefits for the 
period he attended those courses, and did not have to give 
reasons for withdrawing from those credit hours.  

The Board has reviewed the RO's calculations, which led to 
the foregoing conclusion, and the Board finds that an 
overpayment of $693.33 was properly created, as the veteran 
continued to receive VA benefits during a period after he 
stopped attending classes.  The Board acknowledges the 
veteran's contentions that he was told by VA representatives 
that he should continue receiving benefit checks.  However, 
regardless of what the veteran claims he was told, he was not 
entitled to educational assistance benefits for education 
that he was not pursuing.  See 38 C.F.R. § 21.7135(e).

In short, the Board finds that an overpayment of educational 
assistance benefits in the amount of $693.33 was properly 
created, and the next question is whether the veteran is 
entitled to a waiver of the recovery of that overpayment.  
According to the law, an overpayment may not be waived if 
there exists an indication of "fraud, misrepresentation, or 
bad faith" on the part of the claimant.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § 1.965(b).  

After reviewing the facts and circumstances of this case, the 
Board finds that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.  This does not mean that the 
veteran may not be found at fault in creation of the debt, 
but merely indicates that the acts that led to the creation 
do not meet the high degree of impropriety as to constitute 
fraud, misrepresentation, or bad faith.  The Board notes that 
the September 1994 Decision on Waiver of Indebtedness, 
rendered by the Committee, also determined that there was no 
indication of fraud, misrepresentation or bad faith found in 
the creation of the debt.  The Committee affirmed that 
decision in August 1998.  The Board agrees with that 
determination based on evidence of record that the veteran 
contends that he was told by VA representatives that he 
should continue receiving the benefit checks.  In light of 
the veteran's contentions, and resolving all remaining doubt 
in the veteran's favor, the Board finds that waiver of 
recovery of overpayment is not precluded under the provisions 
set forth in 38 U.S.C.A. § 5302(a), regarding fraud, 
misrepresentation, and bad faith.  See 38 C.F.R. § 1.965(b). 

Having found no statutory bar to a waiver of the recovery of 
the overpayment, the question remains whether recovery of the 
overpayment would be against equity and good conscience, 
thereby permitting waiver of the overpayment under the 
provisions of 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(a). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances of a particular case call 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to various equitable principles, including:  
fault of the debtor; balancing of fault; undue hardship; 
defeat the purpose; unjust enrichment; changing position to 
one's detriment.  Id.

The first element to consider is the fault, if any, of the 
veteran in creation of the debt.  38 C.F.R. § 1.965(a)(3).  
In this case, although the Board finds no evidence of willful 
intent necessary for fraud, misrepresentation, or bad faith, 
the Board cannot find the veteran without fault in creation 
of the debt.  As noted earlier, the record reveals that the 
veteran stopped attending classes in February 1994, but he 
did not request a medical withdrawal from the school until 
April 1994.  In the meantime, the veteran continued to 
receive benefit checks for a period in which he was not 
attending classes.  Although the Board acknowledges the 
veteran's contention that he was under the impression that an 
overpayment would not be created due to the medical nature of 
his withdrawal, the Board finds that the veteran reasonably 
should have known that he should not accept education 
benefits when he was no longer attending the courses.  When 
the VA received notification, in April 1994, that the 
veteran's last day of attendance was February 8, 1994, 
educational assistance benefits were promptly terminated.  
Nevertheless, at that point the veteran had already continued 
to receive benefits, and the overpayment was created.  In 
short, the Board finds that the veteran was at fault in 
creating the debt.  

The next element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.956(a)(2).  As noted earlier, 
the RO was notified in April 1994 that the veteran changed 
his student status, and information in the veteran's file 
reveals that in May 1994, the RO notified the veteran that 
his benefits were being terminated, effective the date after 
his last date of class attendance.  As such, the Board finds 
that the VA was not at fault in creation of the overpayment 
in this case, as the VA acted swiftly when the information 
was received regarding the veteran's withdrawal from school.  
The Board acknowledges the veteran's contentions of record 
that VA representatives told him to continue to receive the 
benefit checks; however, the veteran has presented no 
evidence in support of those contentions. 

Other elements for consideration include whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of educational assistance 
benefits is to assist in the readjustment of members of the 
Armed Forces to civilian life after their separation from 
service.  See 38 U.S.C.A. § 3001.  In light of that purpose, 
the Board finds that repayment of the debt at issue in this 
case would not nullify the objective behind educational 
assistance benefits, because the veteran has already 
productively utilized some educational assistance benefits, 
and at the time that the overpayment was created in this 
case, he still had some remaining entitlement to educational 
assistance benefits.  Additionally, the Board finds that 
failure of the veteran to make restitution of the overpayment 
in this case would result in unjust enrichment to the 
veteran, as he was paid a benefit for courses that he did not 
actually pursue.  Moreover, there has been no showing that 
the veteran has changed his position in reliance on the 
additional benefits in question, in that there is no evidence 
that the veteran relinquished a valuable right or incurred a 
legal obligation, by relying on the VA benefits.  See 
38 C.F.R. § 1.965(a)(6).  

As to the element of "undue financial hardship," the 
applicable regulation provides that consideration be given to 
whether collection of the indebtedness would deprive the 
veteran and his family of basic necessities.  38 C.F.R. 
§ 1.965(a)(3).  As noted earlier, the effect on the veteran's 
financial situation is but one factor for consideration and 
is not dispositive in and of itself.  In the present case, in 
July 1998, the veteran was requested to complete an updated 
Financial Status Report.  However, the veteran has failed to 
provide the RO with that information.  There is a Financial 
Status Report of record dated in July 1994, which reflects 
monthly income of $166.00, and monthly expenses of $735.00.  
However, approximately half of the veteran's reported monthly 
expenses were for installment contracts, such as car loan and 
credit card debt.  Additionally, at that time, the veteran's 
sole source of income was from VA benefits.  There is no 
current evidence of record demonstrating that repayment of 
the debt at issue in this case would cause the veteran undue 
hardship.  The Board also finds that the veteran has been put 
on sufficient notice that financial hardship is a 
consideration in requesting a waiver of recovery of a debt, 
as financial hardship was mentioned in the Committee's 
September 1994 decision, the May 1998 BVA Remand, the July 
1998 RO letter, and the August 1998 Committee decision, but 
the veteran has not provided any information to that effect.  
In the absence of evidence to the contrary, the Board finds 
that repayment of the debt of $693.33 would not cause the 
veteran undue financial hardship.  

After considering all the evidence in this case, along with 
the pertinent laws and regulations, as analyzed above, the 
Board concludes that an overpayment in the amount of $693.33 
was properly created.  The Board further concludes that it is 
reasonable to find the veteran at fault in creation of the 
debt, as he continued to receive benefit checks for education 
that he was not pursuing.  Finally, the Board finds that it 
would not be against the principles of equity and good 
conscience, as defined by 38 C.F.R. § 1.965(a) and as 
analyzed above, to recover the overpayment, in the amount of 
$693.33.  Accordingly, entitlement to a waiver of recovery of 
an overpayment of educational assistance benefits, paid 
pursuant to Chapter 30, Title 38, United States Code, in the 
amount of $693.33, is denied.  



ORDER

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits, paid pursuant to Chapter 30, 
Title 38, United States Code, in the amount of $693.33, is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

